DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


2. 	On pg. 2, par. 4 of Applicant’s Response, applicant argues that claims of Group I provide a first indication of a first service subscription to an application layer, wherein the first service subscription is identified based on information that includes a first portion that is available to a layer below the application layer and is unavailable at the application layer, and a second portion that is available at the application layer. Correspondingly, claims of Group II receive a first indication of a first service subscription from a layer below an application layer, wherein the indication of the first service subscription is based on information that includes a first portion that is available to the layer below the application layer and is unavailable at the application layer, and a second portion that is available to the application layer. The foregoing provides a connection in at least operation (e.g., a connected in the function of providing and receiving a first indication of a first service subscription).

	Examiner respectfully disagrees with applicant’s argument. 
 	Claim 1 of Group I states “identifying, in response to the emergency call subscription selection request, a first service subscription from the multiple service subscriptions based on information associated with the multiple service subscriptions” 
 	while Claim 14 of Group II states “determining, at the application layer in response to receiving the first indication of the first service subscription, a service subscription of the multiple service subscriptions for an emergency call”.  
 	Claim 1 of Group I describes identifying a first service subscription based on information on multiple service subscriptions 
 	while Claim 14 of Group II describes determining a service subscription in response to receiving the first indication of the first service subscription. The two described operations are clearly distinct.


Claim Rejections - 35 USC § 102


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1-2, 4, 8-13, 18-19, 21, and 27-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuttani (US 2016/0345149 A1).


	Regarding claim 1, Chuttani teaches a method of wireless communication for a wireless communication device supporting multiple service subscriptions ([0078], “the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE”; [0065], “first SIM and the second SIM may provide different services”), comprising: 
 	receiving, from an application layer of the wireless communication device, an emergency call subscription selection request ([0063], “an indication to initiate an emergency call (~emergency call subscription selection request) may be received by a wireless device. The indication to initiate an emergency call may be received in any of various ways, such as user input to the wireless device dialing an emergency services number, a voice command to the wireless device to initiate an emergency services call, or any of various other possible ways”); 
 	identifying, in response to the emergency call subscription selection request, a first service subscription from the multiple service subscriptions based on information associated with the multiple service subscriptions ([0064], “a cell on which to the initiate the emergency call may be selected. The process of selecting the cell on which to initiate the emergency call may be based on information from either or both of a first (e.g., primary) SIM of the wireless device and a second (e.g., secondary) SIM of the wireless device (~information associated with multiple service subscriptions)”; [0073], “As previously noted, in some instances selecting a cell for the emergency call may also or alternatively be based at least in part on neighboring cell information. This may include neighboring cell information from either or both of the first SIM or the second SIM”; [0065], “Note that, in some instances, the first SIM and the second SIM may provide different services (~multiple subscriptions), e.g., at least when in dual SIM mode. For example, it may be the case that when in dual SIM mode the first SIM provides voice services and the second SIM provides data services. As will be readily recognized, other arrangements are also possible”), 
 	wherein the information includes a first portion that is available to a layer below the application layer and is unavailable at the application layer ([0074], “neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information, a PLMN, and/or any of various other types of information”), and 
 	a second portion that is available at the application layer ([0074], “neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information (~such as a signal bar on a cell phone), a PLMN, and/or any of various other types of information”); and 
 	providing, to the application layer, a first indication of the first service subscription ([0078], “the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE. Furthermore, in this particular scenario, the first SIM may be available for voice services using GSM or WCDMA (~cell phone screen indicating the current communication mode) when operating in single SIM mode. At least in some instances, the first SIM may also be available for data services using GSM, WCDMA, and/or LTE when operating in single SIM mode. As previously noted, any number of alternate implementations (e.g., in which voice services using LTE also available for the first SIM in single SIM mode, and/or in which WCDMA and/or LTE services (for voice and/or data) are available for the first SIM in dual SIM mode, among various possibilities) are also possible”).  

 	Regarding claim 2, Chuttani teaches the method of claim 1, wherein the first portion of the information is available only at the layer below the application layer ([0074], “neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) (~a code that specifies a pair of physical radio carriers used for transmission and reception in a land mobile radio system, one for the uplink signal and one for the downlink signal) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information, a PLMN, and/or any of various other types of information”), 
 	wherein the layer below the application layer is a communication layer and the communication layer includes a modem of the wireless communication device ([0039], “In some embodiments, the UE 106 may include separate transmit and/or receive chains (e.g., including separate antennas and other radio components) for each wireless communication protocol with which it is configured to communicate. As a further possibility, the UE 106 may include one or more radios which are shared between multiple wireless communication protocols, and one or more radios which are used exclusively by a single wireless communication protocol. For example, the UE 106 might include a shared radio for communicating using either of LTE and 1×RTT (or LTE and GSM), and separate radios for communicating using each of Wi-Fi and Bluetooth. Other configurations are also possible”), and 
 	wherein the application layer includes a voice calling application ([0058], “as one possibility, a primary SIM (e.g., corresponding to a first subscription) might be made available for voice communication (~voice calling application), while a secondary SIM (e.g., corresponding to a second subscription) might be made available for data communication. Alternate arrangements (e.g., primary SIM available for data, secondary SIM available for voice; both primary and secondary SIMs available for both voice and data; both primary and secondary SIMs available for voice only or for data only, etc.) are also possible”; [0077], “if the first SIM provides voice calling capability (~application layer includes a voice calling application) while the second SIM provides data capability, the first SIM may be used to perform the (e.g., voice) emergency call. As another possibility, the first SIM may be used to initiate the emergency call on the basis of being a primary SIM of the UE, e.g., even if voice services are also available to the second SIM. As yet another possibility, the emergency call may be initiated using the second SIM, if desired. The emergency call may be initiated using any of various radio access technologies (e.g., GSM, W-CDMA, TD-SCDMA, CDMA 2000 1×RTT, LTE (e.g., using VoLTE), LTE-A, etc.)”).  

 	Regarding claim 4, Chuttani teaches the method of claim 1, 
 wherein the identifying the first service subscription is based on emergency call support information of the information and further comprises: selecting the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions that supports emergency calls natively over a subscription of the multiple service subscriptions that supports emergency fallback or a subscription of the multiple service subscriptions without emergency call support ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call (~identifying the first service subscription based on emergency call support information of the information). When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)).

	Regarding claim 8, Chuttani teaches the method of claim 1, 
 	wherein the identifying the first service subscription is based on roaming information of the information  and further comprises: selecting the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions being served in a home network over a subscription of the multiple service subscriptions being served in a roaming network ([0070], “it may be the case (e.g., due to regulations, carrier preferences, or for any of various other possible reasons) that emergency calls should preferably be attempted on a home or preferred roaming network if possible. In such a case, it may accordingly be determined if the PLMN of the serving cell of the second SIM is a preferred PLMN (e.g., a PLMN listed in an operator-preferred-PLMN (OPLMN) list) of the first SIM. If the PLMN of the serving cell of the second SIM is not a preferred PLMN of the first SIM, the serving cell of the second SIM may not be considered usable for the emergency call, while if its PLMN of the serving cell of the second SIM is a preferred PLMN of the first SIM, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its PLMN)”; [0103], “a dual SIM UE to perform emergency calling in a scenario in which an emergency call should preferably be attempted on a home or preferred roaming network, though if there is no cell found in a home or preferred roaming network, any network may be used”).  


	Regarding claim 10, Chuttani teaches the method of claim 1, 
 	wherein the identifying the first service subscription is a hierarchical identification, wherein the hierarchical identification is based on predetermined identifying steps using different parts of the information (if first SIM is not available based on information of the first SIM (~first part of the information), second SIM is selected, wherein the information of the first SIM is a first part of the information and the information of the second SIM is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used), 
 	wherein an identifying step based on a second part of the information takes place if an identifying step based on a first part of the information fails to select one subscription for the first service subscription (if first SIM is not available based on information of the first SIM (~first part of the information), second SIM is selected, wherein the information of the first SIM is a first part of the information and the information of the second SIM is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used).  

 	Regarding claim 11, Chuttani teaches the method of claim 10, 
 	wherein the identifying the first service subscription is based on radio condition information of the information if the identifying based on other part of the information fails to select one subscription of the multiple service subscriptions (if second SIM is not available based on information of the second SIM (~second part of the information), first SIM is selected ([0067]) based on signal strength information, wherein the information of the first SIM (~signal strength information of first SIM [0069]) is a first part of the information and the information of the second SIM (~signal strength information of the second SIM [0069]) is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used)).  


 	Regarding claim 12, Chuttani teaches the method of claim 10, 
 	further comprising: 
 	identifying a second service subscription in addition to the first service subscription if the identifying the first service subscription based on the hierarchical identification fails to select one subscription of the multiple service subscriptions (if first SIM is not available based on information of the first SIM (~first part of the information), second SIM is selected ([0067]) based on signal strength information, wherein the information of the first SIM (~signal strength information of first SIM [0069]) is a first part of the information and the information of the second SIM (~signal strength information of the second SIM [0069]) is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used); and 
 	providing, to the application layer, a second indication of the second service subscription ([0078], “the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE (~cell phone screen indicating the current communication mode). Furthermore, in this particular scenario, the first SIM may be available for voice services using GSM or WCDMA when operating in single SIM mode. At least in some instances, the first SIM may also be available for data services using GSM, WCDMA, and/or LTE when operating in single SIM mode. As previously noted, any number of alternate implementations (e.g., in which voice services using LTE also available for the first SIM in single SIM mode, and/or in which WCDMA and/or LTE services (for voice and/or data) are available for the first SIM in dual SIM mode, among various possibilities) are also possible”).    

 	Regarding claim 13, Chuttani teaches the method of claim 12, 
 	wherein the first indication of the first service subscription and the second indication of the second service subscription are a single indication of equal priority ([0078], “According to this dual SIM functionality, the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE”, wherein GSM of the first subscription and the second subscription are same and are thus a single indication of equal priority).  


 	Regarding claim 18, Chuttani teaches an apparatus supporting multiple service subscriptions configured for wireless communication ([0078], “the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE”; [0065], “first SIM and the second SIM may provide different services”), comprising: 
 	at least one processor ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”); and 
 	a memory coupled to the at least one processor, wherein the at least one processor is configured ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”): 
 	to receive, from an application layer of the wireless communication device, an emergency call subscription selection request ([0063], “an indication to initiate an emergency call (~emergency call subscription selection request) may be received by a wireless device. The indication to initiate an emergency call may be received in any of various ways, such as user input to the wireless device dialing an emergency services number, a voice command to the wireless device to initiate an emergency services call, or any of various other possible ways”); 
 	to identify, in response to the emergency call subscription selection request, a first service subscription from the multiple service subscriptions based on information associated with the multiple service subscriptions ([0064], “a cell on which to the initiate the emergency call may be selected. The process of selecting the cell on which to initiate the emergency call may be based on information from either or both of a first (e.g., primary) SIM of the wireless device and a second (e.g., secondary) SIM of the wireless device (~information associated with multiple service subscriptions)”; [0073], “As previously noted, in some instances selecting a cell for the emergency call may also or alternatively be based at least in part on neighboring cell information. This may include neighboring cell information from either or both of the first SIM or the second SIM”; [0065], “Note that, in some instances, the first SIM and the second SIM may provide different services (~multiple subscriptions), e.g., at least when in dual SIM mode. For example, it may be the case that when in dual SIM mode the first SIM provides voice services and the second SIM provides data services. As will be readily recognized, other arrangements are also possible”), 
 	wherein the information includes a first portion that is available to a layer below the application layer and is unavailable at the application layer ([0074], “neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) (~a code that specifies a pair of physical radio carriers used for transmission and reception in a land mobile radio system, one for the uplink signal and one for the downlink signal) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information, a PLMN, and/or any of various other types of information”), and 
 	a second portion that is available at the application layer ([0074], “neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information (~such as a signal bar on a cell phone), a PLMN, and/or any of various other types of information”); and  
to provide, to the application layer, a first indication of the first service subscription ([0078], “the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE. Furthermore, in this particular scenario, the first SIM may be available for voice services using GSM or WCDMA (~cell phone screen indicating the current communication mode) when operating in single SIM mode. At least in some instances, the first SIM may also be available for data services using GSM, WCDMA, and/or LTE when operating in single SIM mode. As previously noted, any number of alternate implementations (e.g., in which voice services using LTE also available for the first SIM in single SIM mode, and/or in which WCDMA and/or LTE services (for voice and/or data) are available for the first SIM in dual SIM mode, among various possibilities) are also possible”).  


  	Regarding claim 19, Chuttani teaches the apparatus of claim 18, 
 	wherein the first portion of the information is available only at the layer below the application layer ([0074], “neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) (~a code that specifies a pair of physical radio carriers used for transmission and reception in a land mobile radio system, one for the uplink signal and one for the downlink signal) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information, a PLMN, and/or any of various other types of information”), 
 	wherein the layer below the application layer is a communication layer and includes a modem of the wireless communication device ([0039], “In some embodiments, the UE 106 may include separate transmit and/or receive chains (e.g., including separate antennas and other radio components) for each wireless communication protocol with which it is configured to communicate. As a further possibility, the UE 106 may include one or more radios which are shared between multiple wireless communication protocols, and one or more radios which are used exclusively by a single wireless communication protocol. For example, the UE 106 might include a shared radio for communicating using either of LTE and 1×RTT (or LTE and GSM), and separate radios for communicating using each of Wi-Fi and Bluetooth. Other configurations are also possible”), and 
 	wherein the application layer includes a voice calling application ([0058], “as one possibility, a primary SIM (e.g., corresponding to a first subscription) might be made available for voice communication (~voice calling application), while a secondary SIM (e.g., corresponding to a second subscription) might be made available for data communication. Alternate arrangements (e.g., primary SIM available for data, secondary SIM available for voice; both primary and secondary SIMs available for both voice and data; both primary and secondary SIMs available for voice only or for data only, etc.) are also possible”; [0077], “if the first SIM provides voice calling capability (~application layer includes a voice calling application) while the second SIM provides data capability, the first SIM may be used to perform the (e.g., voice) emergency call. As another possibility, the first SIM may be used to initiate the emergency call on the basis of being a primary SIM of the UE, e.g., even if voice services are also available to the second SIM. As yet another possibility, the emergency call may be initiated using the second SIM, if desired. The emergency call may be initiated using any of various radio access technologies (e.g., GSM, W-CDMA, TD-SCDMA, CDMA 2000 1×RTT, LTE (e.g., using VoLTE), LTE-A, etc.)”).  


 	Regarding claim 21, Chuttani teaches the apparatus of claim 18, 
 	wherein the information to identify the first service subscription includes emergency call support information ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call (~identifying the first service subscription based on emergency call support information of the information). When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)) and 
 	wherein the at least one processor configured to identify the first service subscription is further configured ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”; [0064], “a cell on which to the initiate the emergency call may be selected. The process of selecting the cell on which to initiate the emergency call may be based on information from either or both of a first (e.g., primary) SIM of the wireless device and a second (e.g., secondary) SIM of the wireless device (~information associated with multiple service subscriptions)”; [0073], “As previously noted, in some instances selecting a cell for the emergency call may also or alternatively be based at least in part on neighboring cell information. This may include neighboring cell information from either or both of the first SIM or the second SIM”; [0065], “Note that, in some instances, the first SIM and the second SIM may provide different services (~multiple subscriptions), e.g., at least when in dual SIM mode. For example, it may be the case that when in dual SIM mode the first SIM provides voice services and the second SIM provides data services. As will be readily recognized, other arrangements are also possible”): 
 	to select the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions that supports emergency calls natively over a subscription of the multiple service subscriptions that supports emergency fallback or a subscription of the multiple service subscriptions without emergency call support ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call (~identifying the first service subscription based on emergency call support information of the information). When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)).  


 	Regarding claim 27, Chuttani teaches the apparatus of claim 18, 
 	wherein identifying the first service subscription is a hierarchical identification, wherein the hierarchical identification is based on predetermined identifying steps using different parts of the information (if first SIM is not available based on information of the first SIM (~first part of the information), second SIM is selected, wherein the information of the first SIM is a first part of the information and the information of the second SIM is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used), and 
 	wherein an identifying step based on a second part of the information takes place if an identifying step based on a first part of the information fails to select one subscription for the first service subscription (if first SIM is not available based on information of the first SIM (~first part of the information), second SIM is selected, wherein the information of the first SIM is a first part of the information and the information of the second SIM is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used).  


 	Regarding claim 28, Chuttani teaches the apparatus of claim 27, 
 	wherein the identifying the first service subscription is based on radio condition information of the information if the identifying based on other part of the information fails to select one subscription of the multiple service subscriptions (if second SIM is not available based on information of the second SIM (~second part of the information), first SIM is selected ([0067]) based on signal strength information, wherein the information of the first SIM (~signal strength information of first SIM [0069]) is a first part of the information and the information of the second SIM (~signal strength information of the second SIM [0069]) is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used)).  


 	Regarding claim 29, Chuttani teaches the apparatus of claim 27, 
 	the at least one processor is further configured ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”): to identify a second service subscription in addition to the first service subscription if identifying the first service subscription based on the hierarchical identification fails to select one subscription of the multiple service subscriptions (if first SIM is not available based on information of the first SIM (~first part of the information), second SIM is selected ([0067]) based on signal strength information, wherein the information of the first SIM (~signal strength information of first SIM [0069]) is a first part of the information and the information of the second SIM (~signal strength information of the second SIM [0069]) is a second part of the information; [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength (~wherein the signal strength for determining usability/availability is similarly used for all SIMs including the first SIM). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired.” (~wherein other information besides signal strength can be used)); and 
 	to provide, to the application layer, a second indication of the second service subscription ([0078], “the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE (~cell phone screen indicating the current communication mode). Furthermore, in this particular scenario, the first SIM may be available for voice services using GSM or WCDMA when operating in single SIM mode. At least in some instances, the first SIM may also be available for data services using GSM, WCDMA, and/or LTE when operating in single SIM mode. As previously noted, any number of alternate implementations (e.g., in which voice services using LTE also available for the first SIM in single SIM mode, and/or in which WCDMA and/or LTE services (for voice and/or data) are available for the first SIM in dual SIM mode, among various possibilities) are also possible”).  


 	Regarding claim 30, Chuttani teaches the apparatus of claim 29, 
 	wherein the first indication of the first service subscription and the second indication of the second service subscription are a single indication of equal priority ([0078], “According to this dual SIM functionality, the first SIM, representing a first subscription, is available for voice services using GSM, and the second SIM, representing a second subscription, is available for data services using GSM, W-CDMA, and LTE”, wherein GSM of the first subscription and the second subscription are same and are thus a single indication of equal priority).  


Claim Rejections - 35 USC § 103


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





8.	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuttani in view of Chun (“Apparatus and Method for Providing Service Status Information Based on Access Class Restriction List in Mobile Communication System”, EP 1 890 516 A1, pub. date 2-20-2008), and further in view of Bendi (US 2016/0088450 A1).


	Regarding claim 3, Chuttani teaches the method of claim 1, 
 	wherein the information includes emergency call support information for the multiple service subscriptions ([0066-0068] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call … However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call … “Selecting an alternative cell if a serving cell of the first SIM is not available for the emergency call … if a serving cell of the second SIM is available for the emergency call, the serving cell of the second SIM may be selected for the emergency call”, wherein the first SIM and the second SIM are mapped to multiple service subscriptions), and 
 	radio condition information for the multiple service subscriptions ([0074], “The neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information (~radio condition information for multiple service subscriptions), a PLMN, and/or any of various other types of information”), and 
 	wherein the first portion of the information comprises part of service information and part of radio condition information ([0074], “The neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT (~service information), an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information (~radio condition information), a PLMN, and/or any of various other types of information”).  
	Chuttani does not explicitly teach wherein the information includes service status information for the multiple service subscriptions and the service information is the service status information.
	However, Chun teaches wherein information includes service status information ([0017], “providing service status information … in a mobile communication system”; [0002], “A UE periodically transmits/receives information to/from a network from a moment when the UE is turned power-on to a moment when the UE is turned power-off. When the UE needs to update information, the UE transmits the updated information to the network. Likewise, when the network needs to update information, the network transmits the updated information to the UE. The UE analyzes the updated information transmitted from the network and performs the following process based on a particular scheme, such as a communication protocol”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun with the teaching of Chuttani in order to provide usage allowability and capability for proper selection of a service.
	The combination does not explicitly teach wherein the information includes
	Bendi teaches wherein information includes([0019], “one or more devices that determine roaming information for user device 210 and/or recipient device 220 and/or provide the roaming information to messaging server device 230”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bendi with the teaching of Chuttani as modified by Chun in order to provide roaming information for proper selection and billing of a service.


	Regarding claim 20, Chuttani teaches the apparatus of claim 18, 
 	wherein the information includes emergency call support information for the multiple service subscriptions ([0066-0068] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call … However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call … “Selecting an alternative cell if a serving cell of the first SIM is not available for the emergency call … if a serving cell of the second SIM is available for the emergency call, the serving cell of the second SIM may be selected for the emergency call”, wherein the first SIM and the second SIM are mapped to multiple service subscriptions), and
 	radio condition information for the multiple service subscriptions ([0074], “The neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT, an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information (~radio condition information for multiple service subscriptions), a PLMN, and/or any of various other types of information”), and 
 	wherein the first portion of the information comprises part of service information and part of radio condition information ([0074], “The neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT (~service information), an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information (~radio condition information), a PLMN, and/or any of various other types of information”).  
	Chuttani does not explicitly teach wherein information includes service status information for multiple service subscriptions and service information is service status information.
	However, Chun teaches wherein information includes service status information ([0017], “providing service status information … in a mobile communication system”; [0002], “A UE periodically transmits/receives information to/from a network from a moment when the UE is turned power-on to a moment when the UE is turned power-off. When the UE needs to update information, the UE transmits the updated information to the network. Likewise, when the network needs to update information, the network transmits the updated information to the UE. The UE analyzes the updated information transmitted from the network and performs the following process based on a particular scheme, such as a communication protocol”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun with the teaching of Chuttani in order to provide usage allowability and capability for proper selection of a service.
	The combination does not explicitly teach wherein the information includes
	Bendi teaches wherein information includes([0019], “one or more devices that determine roaming information for user device 210 and/or recipient device 220 and/or provide the roaming information to messaging server device 230”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bendi with the teaching of Chuttani as modified by Chun in order to provide roaming information for proper selection and billing of a service.


9.	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chuttani in view of Gage (US 5,528,664).


	Regarding claim 5, Chuttani teaches the method of claim 1, 
 	wherein the identifying the first service subscription is based on emergency call support information of the information ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call (~identifying the first service subscription based on emergency call support information of the information). When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)) and further comprises: 
 	selecting the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions that supports emergency calls ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call (~identifying the first service subscription based on emergency call support information of the information). When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)).  
 	Chuttani does not explicitly teach that the supports emergency calls is supports emergency calls over packet switch radio access technology over a subscription of the multiple service subscriptions that supports emergency calls over circuit switch radio access technology.  
	However, Gage teaches communication service over packet switch radio access technology over a calls over circuit switch radio access technology (pg. 20 4. D), “controlling said packet-switched communication data service, to provide packet-switched communication data service over a selected channel which is not in use by said circuit-switched communications subsystem”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gage with the teaching of Chuttani in order to provide for efficient use of the frequency spectrum, and make it unnecessary governmental approvals and promulgation of new standards (Gage pg. 4 (9)).


	Regarding claim 22, Chuttani teaches the apparatus of claim 18, 
 	wherein the information to identify the first service subscription includes emergency call support information ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call (~identifying the first service subscription based on emergency call support information of the information). When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)) and 
 	wherein the at least one processor configured to identify the first service subscription is further configured ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”; [0064], “a cell on which to the initiate the emergency call may be selected. The process of selecting the cell on which to initiate the emergency call may be based on information from either or both of a first (e.g., primary) SIM of the wireless device and a second (e.g., secondary) SIM of the wireless device (~information associated with multiple service subscriptions)”; [0073], “As previously noted, in some instances selecting a cell for the emergency call may also or alternatively be based at least in part on neighboring cell information. This may include neighboring cell information from either or both of the first SIM or the second SIM”; [0065], “Note that, in some instances, the first SIM and the second SIM may provide different services (~multiple subscriptions), e.g., at least when in dual SIM mode. For example, it may be the case that when in dual SIM mode the first SIM provides voice services and the second SIM provides data services. As will be readily recognized, other arrangements are also possible”): 
 	to select the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions that supports emergency calls  ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call (~identifying the first service subscription based on emergency call support information of the information). When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)).  
 	Chuttani does not explicitly teach that the supports emergency calls is supports emergency calls over packet switch radio access technology over a subscription of the multiple service subscriptions that supports emergency calls over circuit switch radio access technology.  
	However, Gage teaches communication service over packet switch radio access technology over a calls over circuit switch radio access technology (pg. 20 4. D), “controlling said packet-switched communication data service, to provide packet-switched communication data service over a selected channel which is not in use by said circuit-switched communications subsystem”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gage with the teaching of Chuttani in order to provide for efficient use of the frequency spectrum, and make it unnecessary governmental approvals and promulgation of new standards (Gage pg. 4 (9)).


10.	Claims 6-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chuttani in view of Chun, and further in view of Shih (US 2015/0312717 A1).


 	Regarding claim 6, Chuttani teaches the method of claim 1, 
 	wherein the identifying the first service subscription is based on service information of the information ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call. When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; ([0074], “The neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT (~service information), an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information (~radio condition information), a PLMN, and/or any of various other types of information”; [0074], “The neighboring cell information may include any of various possible types of information. As some examples, the neighboring cell information may include any or all of a RAT (~service information), an absolute radio frequency channel number (ARFCN) or enhanced ARFCN (EARFCN, e.g., for LTE cells), signal strength information, a PLMN, and/or any of various other types of information”) and further comprises: 
 	selecting the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions ([0066-0068] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call … However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call … “Selecting an alternative cell if a serving cell of the first SIM is not available for the emergency call … if a serving cell of the second SIM is available for the emergency call, the serving cell of the second SIM may be selected for the emergency call”).
	Chuttani does not explicitly teach that that the service information is service status information.
	However, Chun teaches service status information ([0017], “providing service status information … in a mobile communication system”; [0002], “A UE periodically transmits/receives information to/from a network from a moment when the UE is turned power-on to a moment when the UE is turned power-off. When the UE needs to update information, the UE transmits the updated information to the network. Likewise, when the network needs to update information, the network transmits the updated information to the UE. The UE analyzes the updated information transmitted from the network and performs the following process based on a particular scheme, such as a communication protocol”).
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun with the teaching of Chuttani in order to provide usage allowability and capability for proper selection of a service.
 	The combination does not explicitly teach that the subscription is a subscription with a higher service status, 
 	wherein full service status is designated as higher than limited service status, and the limited service status is designated as higher than no service status. 
	However, Shih teaches a subscription with a higher service status, 
 	wherein full service status is designated as higher than limited service status, and the limited service status is designated as higher than no service status ([0039], “service status provided by the camped communications network may be a normal service, a limited service, or no service”, wherein if a same communication network (LTE, UMTS, or GSM etc.) is used, a higher service status in the order of a normal (~full) service, a limited service, or no service would be designated for the SIM 100a in relation to the SIM100b (as LTE network (higher service status at 100M bps) was designated for the SIM 100a for a different communication network case); [0038], “For example, when the SIM 100a changes from one telecommunications network that provides limited services only to another one that provide normal services (~full services)”). 
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shih with the teaching of Chuttani as modified Chun in order to provide best available services to properly meet service requirements.


 	Regarding claim 7, Chuttani in view of Chun, and further in view of Shih teaches the method of claim 6.
	The combination of Chuttani and Chun does not explicitly teach wherein the service status information is a buffered service status information that is available to the layer below the application layer and is unavailable at the application layer.  
	However, Shih further teaches wherein the service status information is a buffered service status information that is available to the layer below the application layer and is unavailable at the application layer ([0039], “The service status provided by the camped communications network may be a normal service, a limited service, or no service. For example, the SIM 100a may camp on a communications network providing limited services and the SIM 100b may camp on a communications network providing normal services. The data rate supported by the communications network may be associated with the type of the communications network. For example, an LTE network can support up to 100M bps, an UMTS network can support up to 42M bps, and a GSM network can support 9.6k bps”).  
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shih with the teaching of Chuttani as modified by Shih in order to effectively and efficiently provide best available services to properly meet service requirements.


	Regarding claim 23, Chuttani teaches the apparatus of claim 18, 
 	wherein the information to identify the first service subscription includes service information ([0066-0067] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call. When such an option is available, this may allow for a rapid call set up process, which may be highly beneficial given the generally high priority status of an emergency call. [0067] However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”, wherein similarly to the first SIM, a subscription of the multiple service subscriptions (~second SIM) could be without emergency call support (~might not be available for the emergency call)) and 
 	wherein the at least one processor configured to identify the first service subscription is further configured ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”; [0064], “a cell on which to the initiate the emergency call may be selected. The process of selecting the cell on which to initiate the emergency call may be based on information from either or both of a first (e.g., primary) SIM of the wireless device and a second (e.g., secondary) SIM of the wireless device (~information associated with multiple service subscriptions)”; [0073], “As previously noted, in some instances selecting a cell for the emergency call may also or alternatively be based at least in part on neighboring cell information. This may include neighboring cell information from either or both of the first SIM or the second SIM”; [0065], “Note that, in some instances, the first SIM and the second SIM may provide different services (~multiple subscriptions), e.g., at least when in dual SIM mode. For example, it may be the case that when in dual SIM mode the first SIM provides voice services and the second SIM provides data services. As will be readily recognized, other arrangements are also possible”): 
 	to select the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions ([0066-0068] “In some instances, if a serving cell of the first SIM is available for the emergency call, the serving cell of the first SIM may be selected for the emergency call … However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call … “Selecting an alternative cell if a serving cell of the first SIM is not available for the emergency call … if a serving cell of the second SIM is available for the emergency call, the serving cell of the second SIM may be selected for the emergency call”) 
 	Chuttani does not explicitly teach that that the service information is service status information. 
	However, Chun teaches service status information ([0017], “providing service status information … in a mobile communication system”; [0002], “A UE periodically transmits/receives information to/from a network from a moment when the UE is turned power-on to a moment when the UE is turned power-off. When the UE needs to update information, the UE transmits the updated information to the network. Likewise, when the network needs to update information, the network transmits the updated information to the UE. The UE analyzes the updated information transmitted from the network and performs the following process based on a particular scheme, such as a communication protocol”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chun with the teaching of Chuttani in order to provide usage allowability and capability for proper selection of a service.
	The combination does not explicitly teach  
 	wherein full service status is designated as higher than limited service status and the limited service status is designated as higher than no service status. 
	However, Shih teaches wherein full service status is designated as higher than limited service status and the limited service status is designated as higher than no service status ([0039], “service status provided by the camped communications network may be a normal service, a limited service, or no service”, wherein if a same communication network (LTE, UMTS, or GSM etc.) is used, a higher service status in the order of a normal (~full) service, a limited service, or no service would be designated for the SIM 100a in relation to the SIM100b (as LTE network (higher service status at 100M bps) was designated for the SIM 100a for a different communication network case); [0038], “For example, when the SIM 100a changes from one telecommunications network that provides limited services only to another one that provide normal services (~full services)”). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shih with the teaching of Chuttani as modified by Chun in order to provide best available services to properly meet service requirements.
 

 	Regarding claim 24, Chuttani in view of Chun, and further in view of Shih teaches the apparatus of claim 23. 
 	The combination of Chuttani and Chun does not explicitly teach wherein the service status information is a buffered service status information that is available to the layer below the application layer and is unavailable at the application layer.  
 	However, Shih teaches wherein service status information is a buffered service status information that is available to a layer below an application layer and is unavailable at the application layer ([0039], “The service status provided by the camped communications network may be a normal service, a limited service, or no service. For example, the SIM 100a may camp on a communications network providing limited services and the SIM 100b may camp on a communications network providing normal services. The data rate supported by the communications network may be associated with the type of the communications network. For example, an LTE network can support up to 100M bps, an UMTS network can support up to 42M bps, and a GSM network can support 9.6k bps”).  
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shih with the teaching of Chuttani as modified by Chun in order to effectively and efficiently provide best available services to properly meet service requirements.


11.	Claims  9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chuttani in view of Goertz ("Central Unit For Monitoring At Least One Sensor", DE 102011054624 A1, pub. date 4-25-2013).


	Regarding claim 9, Chuttani teaches the method of claim 1, 
 	wherein the identifying the first service subscription is based on radio condition information of the information (availability of the first SIM (~first service subscription) is determined based on radio condition information of the first SIM (~first service subscription)); [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired”)
 	Chuttani does not explicitly teach and further comprises: 
 	determining a probability for the emergency call to succeed for each service subscription of the multiple service subscriptions based on emergency access barring probability, rejection causes, signal strength, or a combination of thereof, and 
 	selecting the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions with a higher probability for the emergency call to succeed.  
	However, Goertz teaches
 	determining a probability for an emergency call to succeed for each service subscription of multiple service subscriptions based on emergency access barring probability, rejection causes, signal strength, or a combination of thereof (pg. 8 par. 4  pg. 9 par. 1, “it is provided that each contact parameter is associated with an identification of the telecommunications service provider and the central unit is designed to carry out the construction of the emergency call connection, taking into account the identification of the telecommunications service provider. Thus, contact parameters associated with a network-based telecommunications service provider instead of a conventional telephone number can be automatically used to correctly set up the emergency call connection via the corresponding telecommunications service provider and the central office telecommunications terminal … In particular, telecommunications service providers offering voice-over-IP connections or other network-based communication services often indicate a presence status of a person when that person is connected to the corresponding service. In the presence of such a presence status thus the probability for the successful conclusion of the emergency call connection is high, so that a corresponding connection can be selected preferably”), and 
 	selecting a first service subscription based on the first service subscription being a subscription of multiple service subscriptions with a higher probability for an emergency call to succeed (pg. 8 par. 4  pg. 9 par. 1, “it is provided that each contact parameter is associated with an identification of the telecommunications service provider and the central unit is designed to carry out the construction of the emergency call connection, taking into account the identification of the telecommunications service provider. Thus, contact parameters associated with a network-based telecommunications service provider instead of a conventional telephone number can be automatically used to correctly set up the emergency call connection via the corresponding telecommunications service provider and the central office telecommunications terminal … In particular, telecommunications service providers offering voice-over-IP connections or other network-based communication services often indicate a presence status of a person when that person is connected to the corresponding service. In the presence of such a presence status thus the probability for the successful conclusion of the emergency call connection is high, so that a corresponding connection can be selected preferably”).  
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Goertz with the teaching of Chuttani in order to enable a reliable and effective selection a service subscription having a higher chance of succeeding.


	Regarding claim 26, Chuttani teaches the apparatus of claim 18, 
 	wherein the information to identify the first service subscription includes radio condition information (availability of the first SIM (~first service subscription) is determined based on radio condition information of the first SIM (~first service subscription)); [0067], “However, if a serving cell of the first SIM is not available for the emergency call, an alternative cell may be selected for the emergency call. A serving cell of the first SIM might not be available for the emergency call for various possible reasons. As one such possibility, it may be the case that the first SIM is not camped on a cell at all. As another possibility, the first SIM might be “emergency camped” on a cell, but (for any of various possible reasons) emergency camped calls might be disallowed”; [0069], “Determining if the serving cell of the second SIM is available for the emergency call may be based on certain characteristics of the serving cell of the second SIM. One such characteristic may include the signal strength of the serving cell of the second SIM. For example, in some instances, if signal strength of the serving cell of the second SIM is below a certain threshold (e.g., an “emergency calling signal strength threshold”), the serving cell of the second SIM may be considered not usable for the emergency call, while if its signal strength is above the threshold, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its signal strength). This may help prevent the occurrence of call failure for the emergency call, which might substantially delay the call setup process. Alternatively, cell signal strength may not be used as a characteristic on the basis of which the availability of a cell for the emergency call is determined, if desired”).
 	Chuttani does not explicitly teach wherein the at least one processor configured to identify the first service subscription is further configured: 
 	to determine a probability for the emergency call to succeed for each service subscription of the multiple service subscriptions based on emergency access barring probability, rejection causes, signal strength, or a combination of thereof; and 
 	to select the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions with a higher probability for the emergency call to succeed.  
	However, Goertz teaches wherein at least one processor configured to identify a first service subscription is further configured (pg. 2 par. 2, “the central unit at least one telecommunications terminal for connection to at least one telecommunications service provider and a memory for connection parameters for the establishment of an emergency call connection to a remote station via the at least one telecommunications service provider, wherein the central unit is designed to establish the emergency call connection with the connection parameters when receiving the monitoring message”): 
 	to determine a probability for an emergency call to succeed for each service subscription of multiple service subscriptions based on emergency access barring probability, rejection causes, signal strength, or a combination of thereof (pg. 8 par. 4  -pg. 9 par. 1, “it is provided that each contact parameter is associated with an identification of the telecommunications service provider and the central unit is designed to carry out the construction of the emergency call connection, taking into account the identification of the telecommunications service provider. Thus, contact parameters associated with a network-based telecommunications service provider instead of a conventional telephone number can be automatically used to correctly set up the emergency call connection via the corresponding telecommunications service provider and the central office telecommunications terminal … In particular, telecommunications service providers offering voice-over-IP connections or other network-based communication services often indicate a presence status of a person when that person is connected to the corresponding service. In the presence of such a presence status thus the probability for the successful conclusion of the emergency call connection is high, so that a corresponding connection can be selected preferably”); and 
 	to select a first service subscription based on the first service subscription being a subscription of the multiple service subscriptions with a higher probability for an emergency call to succeed (pg. 8 par. 4  pg. 9 par. 1, “it is provided that each contact parameter is associated with an identification of the telecommunications service provider and the central unit is designed to carry out the construction of the emergency call connection, taking into account the identification of the telecommunications service provider. Thus, contact parameters associated with a network-based telecommunications service provider instead of a conventional telephone number can be automatically used to correctly set up the emergency call connection via the corresponding telecommunications service provider and the central office telecommunications terminal … In particular, telecommunications service providers offering voice-over-IP connections or other network-based communication services often indicate a presence status of a person when that person is connected to the corresponding service. In the presence of such a presence status thus the probability for the successful conclusion of the emergency call connection is high, so that a corresponding connection can be selected preferably”).  
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Goertz with the teaching of Chuttani in order to enable a reliable and effective selection a service subscription having a higher chance of succeeding.


12.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chuttani in view of Bendi.


	Regarding claim 25, Chuttani teaches the apparatus of claim 18, 
 	wherein the information to identify the first service subscription wherein the at least one processor ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”) configured to identify the first service subscription is further configured ([0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”; [0064], “a cell on which to the initiate the emergency call may be selected. The process of selecting the cell on which to initiate the emergency call may be based on information from either or both of a first (e.g., primary) SIM of the wireless device and a second (e.g., secondary) SIM of the wireless device (~information associated with multiple service subscriptions)”; [0073], “As previously noted, in some instances selecting a cell for the emergency call may also or alternatively be based at least in part on neighboring cell information. This may include neighboring cell information from either or both of the first SIM or the second SIM”; [0065], “Note that, in some instances, the first SIM and the second SIM may provide different services (~multiple subscriptions), e.g., at least when in dual SIM mode. For example, it may be the case that when in dual SIM mode the first SIM provides voice services and the second SIM provides data services. As will be readily recognized, other arrangements are also possible”): 
 	to select the first service subscription based on the first service subscription being a subscription of the multiple service subscriptions being served in a home network over a subscription of the multiple service subscriptions being served in a roaming network ([0070], “it may be the case (e.g., due to regulations, carrier preferences, or for any of various other possible reasons) that emergency calls should preferably be attempted on a home or preferred roaming network if possible. In such a case, it may accordingly be determined if the PLMN of the serving cell of the second SIM is a preferred PLMN (e.g., a PLMN listed in an operator-preferred-PLMN (OPLMN) list) of the first SIM. If the PLMN of the serving cell of the second SIM is not a preferred PLMN of the first SIM, the serving cell of the second SIM may not be considered usable for the emergency call, while if its PLMN of the serving cell of the second SIM is a preferred PLMN of the first SIM, the serving cell of the second SIM may be considered usable for the emergency call (at least with respect to its PLMN)”; [0103], “a dual SIM UE to perform emergency calling in a scenario in which an emergency call should preferably be attempted on a home or preferred roaming network, though if there is no cell found in a home or preferred roaming network, any network may be used”; [0037], “UE 106 may include a processor that is configured to execute program instructions stored in memory”).  
 	Chuttani does not explicitly teach wherein the information includes
	Bendi teaches wherein information includes([0019], “one or more devices that determine roaming information for user device 210 and/or recipient device 220 and/or provide the roaming information to messaging server device 230”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bendi with the teaching of Chuttani in order to provide roaming information for proper selection and billing of a service.


Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643